Blandford, Justice.
We are of the opinion that the court was right in the charge complained of, and that under the facts of this case the plaintiffs were not entitled to recover.
1. This was an action of ejectment in the old form, and under our practice (and it has always been the practice in this State so far as we are aware), a demise may be introduced into a declaration of this sort, by amendment, at any time; and every demise of this character is a separate and distinct cause of action.
2. The cause of action thus introduced does not relate back to the filing of the declaration, but dates from the time the amendment is filed and allowed by the court.
3. Therefore when the amendment was had which introduced in the declaration in this case the names of these plaintiffs in error as lessors, in lieu of the original lessor, it constituted a separate and distinct cause of action, commencing from the date of the amendment. And it appears hero affirmatively that when this amendment was made, and for more than seven years prior thereto, the life tenant had been dead and the defendants had been in the public, continuous, exclusive, uninterrupted and peaceable possession of this land, under a written color of title, claiming it as their own. We *297think, therefore, that they had a prescriptive title to the land, and that the court was right in the instruction complained of. The judgment of the court below refusing a new tidal in this case is afhrmed.